Name: Council Regulation (EC) No 2062/96 of 1 October 1996 amending Regulation (EEC) No 1521/76 on imports of olive oil originating in Morocco
 Type: Regulation
 Subject Matter: Africa;  processed agricultural produce;  trade;  taxation;  international trade
 Date Published: nan

 30 . 10 . 96 EN Official Journal of the European Communities No L 277/3 COUNCIL REGULATION (EC) No 2062/96 of 1 October 1996 amending Regulation (EEC) No 1521/76 on imports of olive oil originating in Morocco THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 13 ( 1 ) thereof, Whereas Article 17 of, and Annex B to, the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (2) stipulate that if Morocco levies a special export charge on imports into the Community of olive oil falling within CN codes 1509 10 10 , 1509 10 90 and 1510 00 10, the levy appli ­ cable to such oil is to be reduced by a fixed amount of ECU 0,7245 per 100 kilograms and by an amount equal to the special charge, but not exceeding ECU 12,09 per 100 kilograms in the case of the reduction provided for in the said Article and ECU 12,09 per 100 kilograms in the case of the additional amount provided for in the said Annex B; Whereas the said Agreement was implemented by Council Regulation (EEC) No 1521 /76 (3); Whereas the Contracting Parties have agreed, by an Agreement in the form of an Exchange of Letters , to fix the additional amount at ECU 12,09 per 100 kilograms; Whereas Regulation (EEC) No 1521 /76 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (b) of Regulation (EEC) No 1521 /76 shall be replaced by the following: '(b) an amount equal to the special charge levied by Morocco on exports of the said oil but not ex ­ ceeding ECU 12,09 per 100 kilograms for the period 1 January 1994 to 31 January 1995 and not exceeding ECU 14,60 per 100 kilograms for the period beginning on 1 February 1995, these amounts being increased by ECU 12,09 per 100 kilograms for the first period and by ECU 14,60 per 100 kilograms for the second period respect ­ ively.' Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 1 October 1996 . For the Council The President D. SPRING (') OJ No L 387, 31 . 12 . 1992, p . 1 . Regulation as last amended by Regulation (EC) No 150/95 (OJ No L 22, 31 . 1 . 1995, p . 1 ). (2) OJ No L 264, 27 . 9 . 1978 , p. 2 . (3) OJ No L 169, 28 . 6 . 1976, p . 43 . Regulation as last amended by Regulation (EEC) No 1901 /92 (OJ No L 192, 11 . 7 . 1992, p. 2).